          IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION


RESOLUTE FP AUGUSTA, LLC,
                                        *


                                        ★
     Plaintiff,
                                        *


          V.                            *                CV 117-147
                                        *


SEC CONTRACT SERVICES OF
GEORGIA, LLC and ALL-SAFE
INDUSTRIAL SERVICES, INC.,

     Defendants.



                                  ORDER




     Before    the   Court   is   the       Parties'    joint   stipulation   of

dismissal with prejudice.         (Doc. 76.)           All Parties signed the

voluntary dismissal; thus, the Court finds dismissal proper under

Federal Rule of Civil Procedure 41(a) and (c).

     IT IS THEREFORE ORDERED that Plaintiff's Complaint (Doc. 1)

and Defendant All-Safe Industrial Services, Inc.'s Counterclaim

(Doc. 13) are DISMISSED WITH PREJUDICE.            The Clerk is directed to

TERMINATE all motions and deadlines and CLOSE this case.                  Each

party shall bear its own costs and fees.

     ORDER ENTERED at Augusta, Georgia, this /^^day of November,
2018.



                                   J. RANt)^^HALL< CHIEF JUDGE
                                   ^ITEI^TATES DISTRICT COURT
                                   SSUTH^N DISTRICT OF GEORGIA
